Is EXAMINER'S AMENDMENT
NOTE: This Examiner’s Amendment supersedes and replaces the Examiner’s Amendment mailed 11/10/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Goldman on November 2, 2021.
The application has been amended as follows: 
in claim 1, on line 12, immediately before the period (.), insert --, wherein the flow section comprises a first expansion section and a second expansion section fluidically located between the flow constriction and the outlet opening, wherein the rate of change of the flow cross section of the first expansion section higher than the rate of change of the flow cross section of the second expansion section, wherein a wall of the first expansion section is in direct, physical contact with a wall of the second expansion section in the flow section after the flow constriction in the flow direction--;
cancel claim 2;
in claim 3, change the dependency of the claim from cancelled claim 2 to independent claim 1;
in claim 4, change the dependency of the claim from cancelled claim 2 to independent claim 1;
cancel claim 16; and
cancel claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
November 13, 2021